Title: To James Madison from John George Jackson, 17 July 1808
From: Jackson, John George
To: Madison, James



My dear friend
Clarksburg July 17th. 1808

It is now a long time since I have ventured to write you.  Whenever the subject crossed my mind a recurrence to the contents of my last letters irresistibly pressing upon me deterred me; I was unwilling to wound your feelings with my greifs, & further excite that sensibility which participated sufficiently of my misfortunes.  The delay has been unavailing my friend.  I cannot write you without saying my miseries are past endurance; without speaking of my incalculable, & unparrallelled misfortunes.  You knew my Mary well,  yes, you gave her to me at the Altar, you witnessed our union, & our happiness  you saw the little prattlers that she gave me.  In the short period of seven fleeting years all these things took place, & all, but one, & she too dearest of all has been torn from me in the same period.  I have had Philosophy & such things dinn’d in my ears until they have stunn’d my senses  I hold no communion with them, when they teach misanthropy & insensibility to my sufferings.  Mine is not a common fate,  my beloved Mary was entwined round my heart so close, that the separation has broken its tenderest ligaments.  The interest I take in my Country’s welfare occasionally awakens me to a contemplation of its situation, and I am sure the perfidy of our own Countrymen has been the chief cause of continuance of our present embarrassments.  They have impressed England with a belief that the people do not cooperate with the Govt. & hence their perseverance in the ruinous measures resorted to by them.  The systematic opposition of the minority, & of the federalists, the insurrections in the north goaded on by mercantile cupidity, & the disaffection of Massachusetts exaggerated & discolored as they are by the opposition prints in this Country, & communicated on, by the Ministerial papers there, impose upon the Nation, & buoy up the Ministry notwithstanding the deepest national calamity.  It would indeed be unjust to condemn the whole mercantile class because of the treachery of a part, but these things have given me a peculiar bias against them, altho’ I have been among the foremost Western men in voting measures calculated to promote their interests.  They acknowledge no coordinate class in the community.  They brook no restraint upon their mercantile speculations.  They abuse the government when it interposes to protect them from the fangs of a lawless banditti, & when it relaxes those measures which preserve them.  All things done or omitted are wrong.  In fine they not only wish to ride triumphant upon the necks of the agricultural & manufacturing interests; but on that of the Govt. too.  Their wealth, the hundreds whom they employ & feed, give them a dangerous influence; & I do indeed look to that quarter as the source of much evil.  I hope, nay I know that uninfluenced by any consideration other than justice & the nation’s rights the Executive will maintain its ground, aloof from the influence of surrounding complaints & trusting to their own conscience & the magnimity of the nation for their reward.  With best wishes for your health and happiness sincerely your friend & servt.

J G Jackson

